Citation Nr: 1404364	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for peripheral neuropathy, left lower extremity also claimed as secondary to the service connected diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity also claimed as secondary to the service connected diabetes mellitus, type II.  

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity also claimed as secondary to the service connected diabetes mellitus, type II.  

6.  Entitlement to service connection for peripheral neuropathy, right upper extremity also claimed as secondary to the service connected diabetes mellitus, type II.  

7.  Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus type II.  

8.  Entitlement to a separate compensable rating for diabetic retinopathy.  

9.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic kidney disease also claimed as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran was afforded a hearing before a Veterans' Law Judge in September 2013.  A transcript of the hearing is associated with the claims file.

In September 2013, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  This Virtual VA file has been reviewed.

The Veteran has been service connected for diabetes mellitus with mild diabetic retinopathy.  For reasons explained below, a rating can be assigned for the diabetes, but further development concerning the retinopathy is indicated.  The issues have been recharacterized accordingly on the title page.

The issues of entitlement to service connection for high blood pressure, entitlement to a separate compensable rating for diabetic retinopathy and whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic kidney disease also claimed as secondary to diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his September 2013 Board hearing, the Veteran expressed that he wished to withdraw the issue of entitlement to service connection for COPD.  

2.  Peripheral neuropathy, left lower extremity is as likely as not due to the service connected diabetes mellitus, type II. 

3.  Peripheral neuropathy, right lower extremity is as likely as not due to the service connected diabetes mellitus, type II. 

4.  Peripheral neuropathy, left upper extremity is as likely as not due to the service connected diabetes mellitus, type II. 

5.  Peripheral neuropathy, right upper extremity is as likely as not due to the service connected diabetes mellitus, type II. 

6.  The Veteran's diabetes mellitus requires insulin and a restricted diet but no regulation of activities as contemplated by the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.204, 20.1404 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, peripheral neuropathy, left lower extremity is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. § 3.310.

3.  With resolution of reasonable doubt in the appellant's favor, peripheral neuropathy, right lower extremity is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. § 3.310.

4.  With resolution of reasonable doubt in the appellant's favor, peripheral neuropathy, left upper extremity is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. § 3.310.

5.  With resolution of reasonable doubt in the appellant's favor, peripheral neuropathy, right upper extremity is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. § 3.310.

6.  The criteria for an evaluation higher than 20 percent for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2008 and November 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim, and provided notice of what part of that evidence that was to be provided by the claimant and what part VA would attempt to obtain.  The Veteran was also provided notice how disability ratings and effective dates are assigned in the event service connection is granted.  The appeal was most recently readjudicated in the July 2013 Supplemental Statement of the Case. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examination reports.  Virtual VA records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

Moreover, during the September 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(3).
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

SERVICE CONNECTION 

COPD

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In the September 2013 video hearing, the Veteran withdrew the claim of entitlement to service connection for COPD.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, this claim is dismissed.

Peripheral Neuropathy 

The Veteran appeals the denial of service connection for peripheral neuropathy of the lower and upper extremities claimed as due to his service connected diabetes mellitus, type II.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Board has been presented with positive and negative evidence regarding the etiology of the Veteran's peripheral neuropathy.  Given the opinion of Dr. P and the October 2011 VA examination notation that the abnormal EMG/NCS in 2008 was consistent with diabetic peripheral neuropathy, and a recently received medical opinion, the Board finds that the evidence is sufficient to support a grant of entitlement to service connection for peripheral neuropathy of the left and right upper extremity and left and right lower extremity as secondary to the service connected diabetes mellitus.  In resolving doubt in favor of the Veteran, these claims are granted.

RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id., at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505   (2007).  Given that the Veteran appeals the initial evaluation assigned, the severity of his disability is considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.

The Veteran appeals the 20 percent evaluation assigned for diabetes mellitus.  Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent). 38 C.F.R. § 4.119, Diagnostic Code 7913. 

While the evidence demonstrates that the Veteran's diabetes mellitus requires insulin and a restricted diet, the records reviewed to include VA examinations and outpatient treatment records, are devoid of a showing of the regulation of activities due to his diabetes mellitus as contemplated by the rating schedule.  The Board is mindful that during his hearing, the Veteran and his spouse discussed how he was advised by his primary physician against shoveling snow and lifting heavy objects.  They contend that he was advised to limit his activities but that the physician did not "really get specific."  "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

Although the Board finds that the Veteran and his spouse has presented competent and credible testimony, the more probative evidence is against a finding that the Veteran's diabetes mellitus requires regulation of activities as contemplated by the rating schedule.  To that end, the August 2012 VA examination specifically found that regulation of activities was not part of medical management for the Veteran's diabetes mellitus, and the Veteran has not indicated that he has been advised to avoid strenuous occupational and recreational activities.  Also, VA records do not indicate the Veteran's diabetes is so severe or difficult to control that he must avoid strenuous occupational and recreational activities, and hypoglycemic episodes, or signs or symptoms thereof, are not shown.  Therefore, an evaluation higher than 20 percent disabling for diabetes mellitus is not warranted.

Regarding any complications from diabetes mellitus, the Board notes that the Veteran has been assigned a non compensable rating for mild diabetic retinopathy.  The issue of entitlement to a compensable rating for mild diabetic retinopathy is addressed in the remand below.  It is also noted that, while the Veteran complains of erectile dysfunction, he has been granted service connection for erectile dysfunction associated with his prostate cancer not diabetes mellitus.  Furthermore, the Board notes that service connection for peripheral neuropathy of the upper and lower extremities has been granted.  No other complications from diabetes mellitus are shown. 
 
The Board finds that the Veteran has been properly rated for his diabetes mellitus and there is no basis for assigning a disability rating in excess of 20 percent.  The Board again emphasizes that, although the Veteran requires insulin and is on a restricted diet, regulation of activities due to the diabetes mellitus is not shown.  As such, the Veteran meets only the criteria for a 20 percent rating under 38 C.F.R. § 4.119.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of symptoms, his symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

The claim for entitlement to service connection for COPD is dismissed.

Entitlement to service connection for peripheral neuropathy, left lower extremity also claimed as secondary to the service connected diabetes mellitus, type II is granted. 

Entitlement to service connection for peripheral neuropathy, right lower extremity also claimed as secondary to the service connected diabetes mellitus, type II is granted.

Entitlement to service connection for peripheral neuropathy, left upper extremity also claimed as secondary to the service connected diabetes mellitus, type II is granted.

Entitlement to service connection for peripheral neuropathy, right upper extremity also claimed as secondary to the service connected diabetes mellitus, type II is granted.

Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus type II is denied.  


REMAND

In March 2013, the Veteran expressed that his diabetic retinopathy had worsened.  In particular, he reported a hemorrhage of blood vessels in his eyes caused by his diabetes mellitus.  When he was examined in August 2012, a hemorrhage of the eye was not shown on examination.  As it appears that his disability may have worsened since his last VA examination, another examination is warranted to determine the current severity of his diabetic retinopathy.  

The Board also finds that further development is needed regarding the claim for entitlement to service connection for high blood pressure.  To that end, the Veteran has presented varying theories on the etiology of his high blood pressure to include claiming it as secondary to his service connected posttraumatic stress disorder (PTSD).  The Board notes that while a causation opinion on this matter has been obtained, an opinion as to whether the Veteran's high blood pressure has been aggravated by his service connected PTSD has not.  It is also noted that the Veteran is now service connected for coronary artery disease.  In the June 2008 VA examination, pulmonary hypertension was diagnosed and an impression of suspected secondary pulmonary hypertension was given in February 2009.  On remand, an opinion should be rendered regarding the relation between the Veteran's high blood pressure and his service connected coronary artery disease, if any.  

Lastly, in the July 2013 rating decision the Veteran was denied the application to reopen the claim of entitlement to service connection for chronic kidney disease also claimed as secondary to diabetes mellitus, type II.  He expressed disagreement with the decision in the September 2013 Board hearing.  The Board finds his testimony is a sufficient notice of disagreement.  The Veteran, however, has not been issued a Statement of the Case (SOC).  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. A SOC should be issued for the application to reopen the claim for entitlement to service connection for chronic kidney disease also claimed as secondary to diabetes mellitus, type II.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2. Schedule the Veteran for an examination to determine the nature and extent of any diabetic retinopathy.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  His claims folder and all pertinent records from Virtual VA must be made available to the examiner prior to review.  A complete rationale for all opinions should be provided.  If other separate eye pathology is identified, the manifestations of the service connected diabetic retinopathy should be set out and dissociated from non-service connected pathology to the extent possible.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his high blood pressure.  Access to the claims file and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's high blood pressure has been caused and/or aggravated by his service-connected diabetes mellitus, PTSD, or coronary artery disease.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examining examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO/AMC should readjudicate the claims.  If any claim remains denied, the RO must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


